Dismissed and Memorandum Opinion filed August 18, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00349-CV

                  IN THE INTEREST OF T.E.A., A CHILD



                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-23159

                 MEMORANDUM                    OPINION


      This is an attempted appeal of a document signed March 6, 2015, entitled,
“Judge’s Report on Motion to Reconsider Release of Subpoenaed Documents” in
which the trial court denied appellant’s motion to reconsider its ruling on the
release of certain documents.

      In connection with a petition to modify the parent-child relationship,
appellant issued a subpoena and notice to produce documents requesting
documents from Rosehill Christian School where his child attended school. On
June 19, 2014, appellant filed a motion to compel the school to comply with the
subpoena. The trial court reviewed the documents to be produced in camera,
ordered production of most of the documents, but upheld the school’s claim of
privilege to the child’s counselor’s notes.

      On December 8, 2014, the trial court signed an order in the suit to modify
the parent-child relationship. On December 17, 2014, appellant filed a Motion to
Reconsider Release of Subpoenaed Documents in which he alleged that the trial
court denied his request for documents “in an unrecorded bench conference” on
November 17, 2014. On March 6, 2015, the trial court signed a document entitled,
“Judge’s Report on Motion to Reconsider Release of Subpoenaed Documents” in
which the trial court denied appellant’s motion to reconsider. On April 13, 2015,
appellant filed a notice of appeal from the March 6, 2015 “order.”

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The denial of a motion to
reconsider is not a final judgment that can be appealed. See City of Houston v.
Estate of Jones, 388 S.W.3d 663, 667 (Tex. 2012) (dismissing appeal from
amended plea to the jurisdiction because amended plea “was substantively a
motion to reconsider” denial of previous plea). The final judgment in this case was
signed December 8, 2014. The notice of appeal, filed April 13, 2015, is outside the
time limit permitted by Texas Rule of Appellate Procedure 26.1.

      On June 4, 2015, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before June 15,
2015. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that
this court has jurisdiction over the appeal.

      Accordingly, the appeal is ordered dismissed.
                                           2
                                     PER CURIAM




Panel consists of Justices Boyce, Busby, and Brown.




                                       3